      Case 2:20-cv-03890-ODW-JEM Document 33 Filed 06/01/20 Page 1 of 1 Page ID #:442

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                                                JS-6
                                    CIVIL MINUTES – GENERAL
 No.             2:20-cv-03890-ODW (JEMx)                                 Date   June 1, 2020
 Title           Simon Wiesenthal Center, Inc. et al. v. Chubb Group of Insurance Companies/
                 Federal Insurance Company



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers

       Pursuant to Plaintiffs’ Notice of Voluntary Dismissal (ECF No. 32) and Federal Rule of
Civil Procedure 41(a)(1)(A)(i):

         IT IS HEREBY ORDERED that:

         1.      The entire action and all claims asserted therein are hereby DISMISSED
                 WITHOUT PREJUDICE; and

         2.      All dates and deadlines in this action are VACATED and taken off calendar,
                 including Defendant’s Motion to Dismiss (ECF No. 29).

         The Clerk of the Court shall close this case.

         IT IS SO ORDERED.

                                                                                     :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
